Per Curiam:
AYe cannot see how the court below could have done otherwise than submit the facts of this contention to the jury. The withdrawal of the vendor from the possession of the goods, and the claim of right in the property, and the exercise of ownership over it by the vendee, were certainly facts for the consideratioji of that body. To this end proof of the surrender by Rumberger •of his lease with the Myton heirs and the arrangement between *372McElroy and them to keep his property on their premises were pertinent for the purpose of establishing his exclusive possession of the goods in controversy.
The judgment is affirmed.